Title: From Thomas Jefferson to William Preston, 18 August 1768
From: Jefferson, Thomas
To: Preston, William


                    
                        Dear Sir
                        Staunton Aug. 18. 1768.
                    
                    I sit down to petition your suffrage in favor of a friend, whose virtues and abilities have made him such to me, and will give him equal place in your esteem whenever you have an opportunity of becoming acquainted with them. The gentleman I speak of is the Revd. James Fontaine, who offers himself as a candidate for the place of chaplain to the house of burgesses. I do not wish to derogate from the merit of the gentleman who possessed that office last, but I can not help hoping that every friend to genius, where the other qualities of the competitors are equal, will give a preference to superior abilities. Integrity of heart and purity of manners recommend Messrs. Price and Fontaine equally to our esteem; but in acuteness of penetration, accuracy of judgment, elegance of composition, propriety of performing the divine service, and in every work of genius, the former is left a great distance behind the latter. I do not ask your favor on a bare assurance of this from me, but from that knowledge of Mr. Fontaine’s superiority which you will obtain on enquiring of others. I have heard as yet no argument against the preference of Fontaine, but that the other has been possessed of the office, an argument which with you will need no confutation. These small preferments should be reserved to reward and encorage genius, and not be strowed with an indiscriminating hand among the common herd of competitors. I am Dear Sir Your friend and servt,
                    
                        Th: Jefferson
                    
                